TOWNSEND, Circuit Judge.
The merchandise in question consists of pieces of sandalwood, not uniform in size, several feet long and several inches thick. The importation was assessed at 20 per cent, ad valorem, under paragraph 198 of the tariff act of July 24, 1897, c. 11, § 1, Schedule C, 30 Stat. 167 [U. S. Comp. St. 1901, p. 1646], which is as follows:
“(198) Sawed boards, planks, deals, and all forms of sawed cedar, lignum vitse, lancewood, ebony, box, granadilla, mahogany, rosewood, satinwood, and all cabinet woods not further manufactured than sawed, fifteen per centum ad valorem; veneers of wood, and wood, unmanufactured, not specially provided for in this act, twenty per centum ad valorem.”
The importers duly protested against such classification, claiming that the wood was free of duty, under paragraph 699 of said act, c. 11, § 2, Free List, 30 Stat. 202 [U. S. Comp. St. 1901, p. 1689], covering “Wood: Logs and round unmanufactured timber, including pulp-woods, firewood, handle-bolts, shingle bolts, gun-blocks for gun-stocks, rough, hewn or sawed, or planed on one side, hop-poles, ship-timber and ship-planking; all the foregoing not specially provided for in this act” —or under paragraph 700, providing for “all forms of cabinet woods in the log, rough or hewn only,” and “woods not specially provided for in this act, in the rough. * * *”
*656The board states in its return that duty was assessed on the sandalwood as “wood in the log, unmanufactured.” The only witness in this court testified that the sample produced fairly represented the logs comprised in the importation in question. This sample is a log, and nothing has been done to it except to take off the bark and saw it into logs of a convenient length for importation. It is not of the character of woods provided for in paragraph 198, including “sawed boards,” “veneers,” and similar unmanufactured woods, but is merely a log, and, as such, is entitled to free entry under paragraph 699 of said act.
The decision of the Board of General Appraisers is reversed.